

Exhibit 10.6.6
 
Summary of 2015 Incentive Plans


On December 16, 2014, the Human Resources Committee (the “Committee”) of the
Pinnacle West Capital Corporation (“Pinnacle West” or the “Company”) Board of
Directors (the “Board”) approved the Pinnacle West 2015 CEO Annual Incentive
Award Plan (the “PNW Plan”), which provides an incentive award opportunity for
Donald E. Brandt, the Chairman of the Board, President, and Chief Executive
Officer of Pinnacle West and the Chairman of the Board, President and Chief
Executive Officer of Arizona Public Service Company (“APS”).  On December 17,
2014, the Board, acting on the recommendation of the Committee, approved the APS
2015 Annual Incentive Award Plan (the “APS Plan”), which includes an incentive
award opportunity for Mark A. Schiavoni, Executive Vice President and Chief
Operating Officer, James R. Hatfield, Executive Vice President and Chief
Financial Officer and David P. Falck, Executive Vice President and General
Counsel and the APS 2015 Annual Incentive Award Plan for Palo Verde Employees
(the “Palo Verde Plan”), which includes an incentive award opportunity for
Randall K. Edington, Executive Vice President and Chief Nuclear Officer.  The
PNW Plan, the APS Plan and the Palo Verde Plan are referred to collectively
herein as the “2015 Plans.”
 
No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Mr. Brandt, or APS, with respect to
Messrs. Schiavoni, Hatfield and Falck, each achieves a specified threshold
earnings level.  No incentive payment will be awarded under the earnings portion
of the Palo Verde Plan with respect to Mr. Edington unless the Palo Verde
Nuclear Generating Station (“Palo Verde”) achieves specified business unit
performance goals.  The Committee will evaluate the impacts of unusual or
nonrecurring adjustments to earnings in determining whether any earnings level
has been met for purposes of the 2015 Plans.  Arizona Corporation Commission
rate-related impacts are excluded.
 
  Mr. Brandt’s incentive award opportunity is based 62.5% on Pinnacle West’s
2015 earnings, and 37.5% on the achievement of performance goals established for
all business units of the Company. Mr. Brandt has an award opportunity of 50% of
his base salary if the threshold earnings level is met. If Pinnacle West
earnings exceed the threshold level, Mr. Brandt’s award opportunity increases
proportionately by up to an additional 75% of his base salary. To the extent
certain business unit performance goals are met, Mr. Brandt has a further award
opportunity of up to 75% of base salary. In no event may Mr. Brandt’s award
exceed 200% of his base salary.
 
The award opportunities for Messrs. Schiavoni, Hatfield and Falck under the APS
Plan and for Mr. Edington under the Palo Verde Plan are based on the achievement
of specified 2015 APS earnings levels and specified business unit performance
goals.  Mr. Schiavoni has a target award opportunity of up to 70% of his base
salary and Messrs. Hatfield and Falck have a target award opportunity of up to
60% of their base salaries.  Messrs. Schiavoni, Hatfield and Falck may earn less
or more than the target amount, up to a maximum award opportunity of up to 140%
for Mr. Schiavoni and up to 120% for Messrs. Hatfield and Falck of their base
salaries, depending on the achievement of the earnings and business unit
performance goals separately or in combination, and before adjustment for
individual performance.  Mr. Edington has a threshold award opportunity of 16.3%
of his base salary, a target of 65% of his base salary, and up to a maximum of
130% of his base salary, depending on the achievement of the earnings and
business unit performance goals, separately or in combination, and before
adjustment for individual performance.  In no event may the award to each of
Messrs. Schiavoni, Hatfield, Falck and Edington exceed two times their
respective target amounts.  The business unit performance indicators that will
be considered for Messrs. Schiavoni, Hatfield and Falck are derived from the APS
critical areas of focus, as provided in its Strategic Framework, of employees,
operational excellence, environmental stewardship, customers & communities and
shareholder value.  The business unit performance indicators for Mr. Edington
are based on employees, operational excellence, performance improvement and
shareholder value.  In assessing each officer’s individual performance, the
Committee may consider additional factors such as shareholder value creation,
customer service, financial strength, operating performance, safety, and the
Chief Executive Officer’s assessment of the officer’s individual performance
during the year.
 
In addition, consistent with Mr. Edington’s letter agreement regarding his
employment, the Board approved a separate compensation opportunity for
Mr. Edington of up to $125,000 upon the achievement of specific performance
measures tied to Palo Verde operations performance and regulatory evaluations.


 
 



